NO-01-15-00365-CR                          //(   '^^p3
                                                                  30
                        IN THE                         %U              2015
                                                             ,     ) Pft'»e
                COURT OF APPEALS

FOR THE FIRST SUPREME JUDICIAL DISTRICT OF TEXAS




                    Orlando Salazar,

                                 Appellant.

                           VS.

               THE STATE OF TEXAS,

                                 Appellee.



          From the 340th Judicial District Court
              Of Tom Green County, Texas
        Honorable Jay Weatherby, Judge Presiding



      ANDERS RESPONSE & APPELLANTS BRIEF




              ORAL Argument Requested



                                        Orlando Salazar
                                        3406 Juanita Ave.
                                        San Angelo.TX 76901
                                        325-227-1620
                                        Bandaandrea53@,yahoo.com
                                        In Propria Persona
                                        ProSe
                    IDENTITIES OF PARTIES AND COUNSEL



Orlando Salazar, Appellant
c/o Tom Green County Jail
122 W. Harris
San Angelo, Texas 76903

Frank D. Brown, Counsel of Appellant
P.O Box 3275
San Angelo, TX. 76902
325-227-8794
TSB#03122500
FAX: 325-227-8817
Ihonestlawvertgtsbcglobal.net

Danny Hardesty, Trial Counsel
17 S. Chadbourne St#205
San Angelo, TX. 76903
325-658-6040
FAX: 325-658-6040
dHarde@iustice.com

State of Texas Appellee

Ashley Knight, Attorney for Appellee
Asst. District Attorney
124 W. Beauregard
San Angelo, TX. 76903
                                  TABLE OF CONTENTS
                                                      Page


Identity of Parties and Counsel                       2
Table of Contents                                     3-4

Index of Authorities                                  5-8

Request for Oral Argument                             9
Statement of the Case                                 10

Statement of the Facts                                11

Response to Anders Brief                              12-13
Statement of the Issues                               14

Issues Presented - Issue A                            15

Issue B                                               15"18

Issue C                                               lg

Issue D                                               I8

Issue E                                               I8"!9

Issue F                                               I9

Issue G                                               I9-20

Issue H                                               20-21

Issue I                                               21

Issue J                                               21-22

Issue K                                               22

Issue L                                               22-23

Issue M                                               23
Issue N                     23-24

Issue O                     24

Issue P                     24

Issue Q                     24

Issue R                     24-25

Issue S                     25-26

Issue T                     26-27

Issue U                     27

Issue V                     27-28

Issue W                     28

Issue X                     28

Summary of the Argument     29
Argument                    30-31
Prayer                      32
Certificate of Service      33

Certificate of Compliance   34-35
                               INDEX TO AUTHORITIES

Cases                                                                Issues

Allen v. Wright, 1984 468 U.S. 737, 752                                  A
Allgeyer v. Louisiana, 165 U.S 578, 175.Ct. 427, 412.Ed. 832......       R
Aptefv. Ross, 781 N.E.2d 744                                        .....V
Argersinge v. Hamlin, 407 U.S. 25                                         .B

ASIS v. US, 568 F2d 284                                                  B

Atkins v. lanning , D.C OKL., 415 F. Supp. 186.188                       U

Bassov. Utah power & light co. 495 F2d 906.910                           S

Brady v. Maryland- 1963, US Supreme Court............                    K
Brown vs. Texas, 443 U.S. 47                                               G

City of Dallas v. Mitchell, 245 S.W. 944                                  J
Clifford s v. Superior Court. 45 cal. RPtr. 2d 333,335                   A
Cohen vs. Virginia, 19 U.S.(bwheat) 264, 404 5L.Ed.257                    B
Crawford v. Washington (02-946) 541 U.S. 36 (2004)                        C

Co.Litt. 127                                                              Q

Dillon v. Dillon, 187 P.27                                               S

Eggleston v. State, 917 S.W. 2d 100(Tex.App-San Antonio 1996, no pet)    D
Elliot vs. Piersoi, 1 Pet. 328, 340,26 U.S. 328                           B

Erwin v. U.S., D.C. Ga., 37F.488, 2L.R.A. 229                                B

Ex Parte Kearny, 55 Cal. 212                                             B

Ex Parte thistleton, 52 Cal 225                                           B

Ex Parte Vasquez, 558 S.w. 2d 477 (Tex.Cr.App. 1977)                     D
                                             5
Cases                                                                            Issues

Frasherv. Radar, 124 cal. 133.56P                               .                    A
FRCvs. GE 281 U.S. 428, 1                                                            P

Halev. Henkel, 201 U.S. 43 at 47                                                     T
Hazel - atlas Glass Co. v. Hartford - Empire Co. 322 U.S. 328                        B
Heinigerv. Davis. 96 ohio st. 205.117 N.E. 229, 231                                  B
Hilltop Developers v. Holiday Pines Services Corp. 478 So, 2d.368 (Fla2ndDCA1985)..S
Joyce v. U.S. 474 2d 215                                                              S
Kawananakou v. Polyblank, 205 U.S. 349, 353,275,ct.526,527,51,LE.P.834               T
Keller vsPE 261 U.S 428, 1 stat. 138-178                                              P
Kolenderv. Lawson461 U.S.352                                                         G
Louisville v.Motley 211 U.S. 149,295. Ct.42                          •               S
Maine v. Thiboutot 100 S.Ct.250                                                     •S
Manning v. Ketcham, 58 F.2d 948                                                   •••S
Norwood v. Renfield, 34c 329; Exparte Giambonini. 49 P. 732                           S
Old wayne Mut.L.Assoc. v. McDonough . 204 U.S. 8. 27 S.ct.236                         S
Owens v. city. 445 U.S. 662                                                             B
People v. Alvarez,(2002)27cal 4th 1161,1168,1169,119 cal,RPtr.2d 903.46P.3d372       A
People v. Bird, 300 P22, 26-27                                                        A
People v. Dick 37 Cal. 251                                                           A
People v. Lopez. 62 ca.Rptr. 47,254 C.A. 2d 185                                       A
People v. Sapp, 73 P.3d, 433,467 (cal2003)                                            A
Pointerv. Texas. 380 U.S. 400,406(1965)                                               C
                                              6
Cases                                                                            Issues

Sherer v. Cullen 481 F. 945                                                         A

Smith v. Andrews. 6 Cal. 652                                                        B

Sramek v. Sramek, 17 Kan.APP.2d 573,576-77,840 P.2d553                              S

State v. Brown, 103 sc 437, 88 SE21                                                 A

State ex rel. Herbert v. Whims, 68ohio app.39, 38, N.E.2d 596,599,220.0.110...          U

Strickland v. Washington (1984) U.S. Supreme Court                                   L

The Thomas Fletcher, C.C. G.a., 24 F. 481                                               B

Thompson vs. Smith, 154 S.E. 583                                                      B

U.S. v Johnson, 76 F.Supp. 538(1947)                                                L

U.S. vs. Will, 449 U.S.200, 216.101 S.ct.471.66L.Ed.2d 392,406                          B

Wheelingsteel corp v. Fox, 298 U.S.193.80L.Ed. 1143, 56 S.ct 773                    T

White v. state. 49 ala. 347                                                        .A

William Dixon v. The United States. 1marsh 117,181                                  B

Windle v. Flinn, 196 or. 654, 251, P.2d 136,146                                      U

Yick wo v. Hopkins, 118 U.S. 356, atpg.370                                           T

10 coke 68; Bradley v. Fisher, 13 wall 335,351                                      S

In Re Application of wyatt, 300 P.132; ReCavitt, 118P2d 846                             S

2wils. 409; 3 I'd, comm.298                                                         B

3witlen.Cal.Procedure (3rd ed 1985) actions § 44.PP.70-72                           A
3steph.Comm.383                                                                     B

3B.I.Comm.24                                                                        B
Statutes

Art.42.12;Sec5, (B)                                           E

Art. 42.12; Sec 14                                            F

Black's law Dictionary, 6th ed pg. 624                            Q
Black's law Dictionary, 6thed, 13th reprint (1998)           ...S
Black's law Dictionary, 5thedition, pg. 240                       U

Public law 93-12                                             B

FSIA Statutes Pursuant to 28 U.S.C 1330              ,       H

Title 8 U.S.C 1481                                           H

Title 22 U.S.C, chapter 11                               .....H
22C.F.R., 92.-12-92, 31 F.R                                       H
                           REQUEST FOR ORAL ARGUMENT

  The appellant, Orlando Salazar, respectfully request oral argument. This Appeal in no
form or way is Frivolous stated by Danny Hardesty and Frank Brown. I believe every
lawyer in Tom Green Count is corrupt and never helps their clients. It's my obligation to
present myself in person and state the facts.

  The appellant, Orlando Salazar, believes Oral discussion of the facts and the applicable
would benefit the Court.
                              STATEMENT OF THE CASE




JUDICIAL DISTRICT OF TEXAS:


 COMES NOW, The appellant Orlando Salazar, in the above entitled and numbered
cause, and files this, his Appellants Brief. In support of, the Appellant would show this
Honorable Court as follows:


  On September 9, 2008, Appellant was charged by a one count indictment with
aggravated assault in cause number C-08-0822-SA in the 340th District Court ofTom
Green County, Texas. Appellant entered a guiltyplea to paragraph one of the indictment
pursuant to a plea bargain "though being coerce and compel under Duress". Appellant
was placed on five years deferred adjudication. Said term of deferred adjudication was
extended on March 26, 2012 for five years. On February 19'2015 a hearing on the State's
fifth amended motion to adjudicate was held. Appellant plead not true to all allegations.
Upon conclusion, the Court adjudicated the appellant and the Court sentenced Appellant
to 6years confinement in the TDCJ-ID Appellant Perfected an appeal.




                                             10
                           STATEMENT OF THE FACTS


 OnSeptember 9, 2008, Appellant was charged by a one count indictment with
aggravated assault in cause number C-08-0822-SA in the 340th District Court of Tom
Green County, Texas. By receiving an Indictment, Thru a Judge who appoints
commissioner to nominate prospective Jurors under a system the U.S. Supreme Court has
called "Susceptible ofAbuse". We are going to need a workable Criminal Justice System.
I need to believe, I have a fair review by a Grand Jury. Thru the "Deficient Performance"
by my Counsel, Appellant was placed on 5years deferred adjudication by "Coerce and
compel under Duress". Said term ofdeferred adjudication was extended on March 26,
2012 for 5 years. On February 19, 2015 a hearing on the State's fifth amended motion to
adjudicate was held. Appellant plead not true to all allegations. Upon conclusion and thru
the "deficient Performance by my Counsel" the Court adjudicated the appellant and the
Court sentenced Appellant to 6years confinement in the TDCJ-ID. The "Deficient
Performance" by Hardesty, Brigman, and Brown after the post- Judgment saying this
appeal was Frivolous. The Appellant Orlando Salazar perfected and Appeal thru In
Propria Persona.




                                            11
                           RESPONSE TO ANDERS BRIEF


 Appellant, Orlando Salazar has reviewed the "Anders Brief". Appellant believes the
"Anders Brief to be frivolous. Appellant states that the record on Appeal shows many
reversible errors in his case. Appellant was able to raise many arguable grounds for
appeal. Thru "Deficient Performance" by his lawyer, Appellant request for and an Oral
Argument. Appellant filed a docketing statement that was filled out accurately and
completely so it can be considered for inclusion inthe Pro Bono Program. Appellant
would ask the court of Appeals to appoint Appellant a Constitution, Experienced,
Practicing, Criminal lawyer. Usually, a party need not file a motion for new trial to
preserve most errors in a non-Jury trial. (Park v. Essa Tex Corp., 311 S.W. 2d
228,229)(Tex, 1958). After a nonjury trial, there is no statutory requirement to file a
motion for new trial to preserve complaints of factual or legal insufficiency of evidence,
or that damages were to large or too small. (Strickland v. Coleman, 824 S.W. 2d 188,191)
(Tex.APP-Houston [1st Dist. 1991, no wril]) Rather, these issues can be raised for the first
time on Appeal.

  Appellant believes that any lawyer appointed to represent him, should review the
"Notice ofAppeal number 1and 3and the lawyer should ignore the notice ofappeal filed
by Fred Brigman. Appellant has written his own Appellants Brief on his own with the
Response to my lawyer's Anders's list. Appellant's lawyer should advise me on certain
matters of the law and should neverfile or speak for me without my consent. He should
know about being a Sovereign Human being. My appointed lawyer should study every
case on my Appellants Briefunder "Index of Authority".

  From the beginning of Appellant's trial and thru the Deficient Performance by
Appellants Trial lawyer, he did not let me state. In a Court setting Appellant should have
re-offered the Judge by stating, "Your Honor, I conditionally accept your offer to give
you a NAME UPON Proof of Claim that if I do so it will not bind me to any contract

                                             12
with the State of Texas. The Judge will keep trying to get Appellant into contract.
Appellant must continue to conditionally accept the Judges offerby continually
repeating, upon proof of whatever claim they are making. Appellant ask the Appellee to
prove Jurisdiction and prove standing. Courts must prove Corpus Delicti.
  Appellant prays to the Court ofAppeals to review my Appellants Brief and grant
Appellant the relief he ask in his Prayers.




                                              13
                                STATEMENT OF ISSUES

  The Appellant, Orlando Salazar observed many errors at trial. I will present these issues
to the first court of Appeals. The courts violated may of my constitutional rights.

  The plaintiff could not prove Corpus Delicti in 2008 and can't prove it now. The
Improper Conduct placed in trial to violating Art.42.12. The court proceeded with
substantial defects on the original charge by using unresolved facts. The Appellee did not
turn over exculpatory evidence known as the "Brady Material".

  The court also proceeded when there was a conflict of Interest and the lack of
jurisdiction. The court used a fictitious plaintiff in suit, who abused their power.

  My Due process of law was violated with the violation of color of law. I believe the
Judge also abused its discretion in some form ofway bynot using findings of facts and
conclusions of law. The motions I asked my lawyer to file were never filed, so I had to
write up my own motions and were denied. Most important the court violated my
Sovereign Human being, where appellant Orlando Salazar is a Sovereign Political Power
Holder. The Appellant has a meritorious defense to the above errors. The Deficient
performance bymy Counsel(s) should be grounds for a reversal. All these Errors will be
in-depth under Issues presented.




                                              14
                                  ISSUES PRESENTED


The majority of courts do not operate according to any true rule of law, but by
presumptions of the law. If presumptions presented bythe B.A.R. Guild are not rebutted
they become facts and are therefore said to standtrue.

A) 1. The courts could not prove Corpus Delicti - Supreme courts ruled. "Without corpus
delicti there can be no crime". In every prosecution for a crime it is necessary to establish
the "corpus delicti'" i.e., the body or elements of the crime.

2. As a general principal, standing to invoke the Judicial process requires an actual
Justiciable Controversy as to which the complainant has a real interest in the ultimate
adjudication because he or she has either suffered or is about to suffer an injury.

3. Without standing, there is no actual orJusticiable Controversy and courts will not
entertain such cases. "Typically ... the standing inquiry requires careful judicial
examination of a complaint's allegations to ascertain whether the particular plaintiff is
entitled to an adjudication of the particular claims asserted.

4. Does a courthave Jurisdiction without "Corpus Delicti"? NO! Courts have only and
will only ever, have Jurisdiction, the literal translation and consequently the lawful
definition, is Oath To Speak, a court only acquires oath to speak upon a given matter
when an Individual goes to court and swears under oath, that their lawful rights have been
in some manner violated. You must learn this because there is one other thing which can
give a court jurisdiction and establish standing where it does not exist as a matter of
fundamental law and that is consent. You can give your consent when you do nothing.
The court, the Judge, and the prosecutor cannot merely assert Jurisdiction exist; they
must prove all 3 elements of Corpus Delicti, which gives rise tojurisdiction.

B.^t This court used Improper court rulings. Improper Testimony. Improper conduct of
prosecutor, and Improper conduct ofthe Defense lawyer- According to Public law 93-12,

                                              15
been suspended. The courts actually "presume that all "parties" to a lawsuit to be
artificial entities remain questionable. However, there is little doubt that most of the
government entities that "appear" to sue us in court are corporations. They do have
jurisdiction in their corporate capacities, through fraudulent presumptions. The entities
that "appear" to sue us in court are corporations hence "persons". I'll rebut all corporate
existence.


    Courts of record and courts not of record, the former being those whose acts arid
judicial proceedings are enrolled, or recorded for a perpetual memory and testimony and
which have power to fine or imprison for contempt: Error lies to their judgments, and
they generally possess a seal. Courts not ofrecord are those of inferior dignity, which
have no power to fine or imprison, and in which the proceedings are not enrolled or
recorded. "Inferior courts' are those whose jurisdiction is limited and special and whose
proceedings are not according to the course of common law. Courts of record must
proceed according to the curse ofthe common law, without the aid ofa statute. When
acting to enforce a statue and its subsequent amendments to the present date, the Judge of
the court is acting as an administrative officer and not in ajudicial capacity; courts in
administrative or enforcing statues do not act judicially, but merely ministerial. "Without
authority, its judgments and orders are regarded nullities. They are not voidable, but
simply void; and form no bar to a recovery sought, even prior to a reversal in opposition
to them. They constitute no justification; and all persons concerned in executing such
judgments or sentences are considered in law, as trespasser." When ajudge acts when he
of she does not have Jurisdiction to act, the judge is engaged in an act or acts of treason.
Dismissal of charges is warranted, because of fraud placed on the court. Justice John
Marshall explained that "The United States" was a corporation and all of the politicians
ere the officers of that corporation. A corporation is dead or artificial at law because it is
not real. Hence, the Latin word, "corpse" whichmeans dead body. The word corporation
is not real because it is dead.

                                              16
 Many jurisdiction hold as legal rule that a defendant's out-of-court confession alone, is
insufficient evidence to prove the defendant's guilt beyond reasonable doubt. A coroUy to
this rule is that an accused cannot be convicted solely upon the testimony of an
accomplice. Some jurisdictions also hold that without first showing independent
corroboration that a crime happened. The "prosecution" may not introduce evidence of
the defendant's statement.


  Claim of Conusance, in practice, an intervention by a third person in a suit, claiming
that he has rightful jurisdiction of the cause, which the Plaintiff has commenced our of
claimants court. Now obsolete" Absent a knowing and intelligent waiver, no person may
be imprisoned for any offense, whether classified as petty, misdemeanor, or felony,
unless he was represented by counsel at his trial. Plaintiff has the burden of establishing
its standing; it has filed to do so. A Judge ceases to sit as judicial officer because the
governing principle of administrative law provides that courts are prohibited from
substituting their evidence, testimony, record, arguments, and rational for that the agency.
Additionally courts are prohibited from substituting their judgment for that ofthe agency.
Courts in administrative issues are prohibited from even listening to or hearing
arguments, presentation, or rational.

There was improper testimony by Natalie Rodriquez, Justin Boykin, and Deanna Garcia.
Natalie Rodriguez gave improper testimony attrial. All she was saying was something
another probation officer said in my lastM.T.R., so the probation records were
testimonial in nature. They violated the sixth amendment. Those records should be
excluded. Natalie isjust restating allegations. Justin Boykin was asked by Richard
Villarreal (D.A.) to serve Appellant with Jail cases. Everything Mr. Boykin was saying
was a lie and never wrote me a case for the "hooch" he spoke of in his testimony. He
wrote three other inmates up. His testimony should be improper and be excluded. Deanria
Garcia could not have a successful testimony. If Appellant would have refused to let
Deanna Garcia fingerprint Appellant, she would have an improper testimony and her

                                               17
Deanna Garcia fingerprint Appellant, she would have an improper testimony and her
testimony would be testimonial. My lawyer told me I had to do it. I never would have let
Deanna Garcia fingerprint me. There was so much improper conduct by my lawyer,
Judge, Prosecutor, and witnesses that this should be grounds for reversal.

C.) This Court violated my Sixth Amendment ofthe U.S Constitution by violating the
confrontation clause. "In all criminal prosecutions, the accused shall enjoy the right ...to
be confronted with the witness against him. We have held that this bedrock procedural
guarantee applies to both federal and state prosecutions.

  The accuser must be named. He/she maybe an officer or a third party, but some
positively identifiable person (human being) must accuse. Some certain person must take
responsibility for the making ofthe accusation, not an agency or institution. This is the
only valid means by which a citizen may begin to face his accuser. Also, the injured party
(corpus delicti) must make their accusation. Hearsay evidence may not be provided.
Anyone else testifying that they heard that another party was injured does not qualify as
direct evidence.

D.) This court violated my Eight Amendment ofthe U.S Constitution. That said bail is
excessive and in direct violation of reasonable bail. Under the eighth amendment to the
Constitution of the United Stated and Section 13 of 1 of the constitution of Texas, the
amount ofbail is a tool to guarantee the defendants presence in court and not to be used
as an instrument of oppression,

E.) This Court violated Art. 42.12; Sec 5(B), community supervision; Sec 5, Deferred
Adjudication; community supervision(B) on violation ofa condition ofcommunity
supervision imposed under sub section (a) the defendant may be arrested and detained as
provided in Section 21. The defendant is entitled to ahearing limited to the determination
ofguilt on the original charge ifthe court finds that the only evidence supporting the
                                                18
alleged violation of a condition of community supervision is the uricorroborated results of
a polygraph examination. In a community supervision revocation hearing at which it is
alleged only that the defendant violated the conditions of community supervision by
failing to pay compensation paid to appointed counsel, community supervision fees, or
court cost the state must prove by a preponderance of the evidence that the defendantwas
able to pay and did not pay ordered by the Judge. To obtain information pertaining to the
factors listed under Article 42.037 and includes that information in the report required
under Section 9 (a) or a separate report, as the court directs.

F.) This court violated my eligibility under Art.42.12 Section 14 of the Texas code of
criminal procedure. The defendant is eligible for punishment under Article 42.12 Section
14 of the Texas code of criminal procedure and that the defendant attends and
successfully complete a term of confinement and treatment in a substance abused
treatment facility operated b the Texas Department of Criminal Justice under Section
493.009 Government Code. A term confine and treatment imposed must be an
indeterminate term of not more than one year or less than 90 days

The Court will find that:


1. The Defendant is charged with or convicted of a felony other that a felony under
Section 21.11, 22.011, 22.021, or 25.06 of the penal code;

2. Drug or Alcohol abuse significantly contributed to the commission of the crime or
violation of Community Supervision;

3. The Defendant is a suitable candidate for treatment as determined by the suitability
criteria established by the Texas board of Criminal Justice under section 493.009(b)

G.) This court violated my Fourth Amendment ofthe U.S Constitution. The accused must
be properly identified in such a fashion; there is no room for mistaken identity. The
Individual must be singled out from all others; otherwise, anyone could be subjected to

                                              19
arrest and trial without benefit of "wrong party" defense. Almost always, the means of
identification is a person (human being) proper name. BY ANY MEANS OF
IDENTIFICATION IS EQUALLY VALID IF SAID MEANS DIFFERENTIATES THE
ACCUSED WITHOUT DOUBT.


H.) This court violated my Eleventh Amendment of the U.S Constitution. The 11th
amendment under the U.S Constitution reads as follows: "The Judicial power of the
United States shall not be construed to extend to any suit in law or equity, commenced or
prosecuted against one of the United States by citizens of another state, or by citizens or
subjects of any foreign state".

1. On December9, 1945 International Organization Immunity Act relinquished every
public office of the United States to the UnitedNations.

2. This law makes all public officials foreign citizens, barring them from judicial power.
All public officials are administrative agents of the U.S Constitution. They have no
judicial power whatsoever.

3. 22 CFR (code of Federal regulations) 92.12-92.31 FRHeading "Foreign Relationship"
states that oath is required to take office.

4. Title 8 USC 1481 states, once oath of office is taken citizenship is relinquished, thus
the oath taker becomes a foreign entity, agency, or state. That means every public office
is a foreign state, even all political subdivision; i.e., every single court is considered a
separate foreign entity.

5. Title 22 USC, "Foreign Relations and Intercourse', Chapter 11 identifies all public
officials as foreign agents.

 6. The Eleventh Amendment also makes a foreign state separation from the position of
the public office position to throw offthe people. The People have Eleventh Amendment
immunity because there is no "Judicial Power of the "inferior courts" and the people have
                                               20
Foreign Sovereign Immunity.

7. Municipal, County, or State Court lacks jurisdiction to hear any case under the foreign
state definitions, coming from the 11th Amendment under the U.S Constitution. This
jurisdiction lies with the United States District Court under the Foreign Sovereign
Immunities Act (FSIA) Statues pursuant to 28 USC 1330.

I.) This court proceeded with substantial defect on the original charge. The statute of
offense must be identified by its proper or common name. A number is insufficient.
Today, a citizen may stand jeopardy or criminal sanctions for alleged violation of
statutes, regulations, or even law- level bureaucratic orders. If a number were to be
deemed sufficient, government could bring new and different charges at any time by
alleging clerical error. For any act to be triable as an offense, it must be declared to be a
crime. Charges must negate any exception forming part ofthe statutory definition of an
offense, by affirmative non-applicability. In other words, any charge must affirmatively
negate any exception found in the law. The acts ofalleged offense must be described in
non-prejudicial language and detail so as to enable a person ofaverage intelligence to
understand nature of charge (to enable preparation of defense); the actual act or acts
constituting the offense complained of. The charge must not be described by parroting the
statute; not bythe language of same, the naming ofthe acts ofthe offense. Facts must be
'stated. Conclusions cannot be considered in the determination of probable cause.

J.) this court used unresolved facts which are material to the legality of the applicants
confinement- The presumptions that by custom a summons or warrant for arrest un-
rebutted stand and therefore one who attends court is presumed to be a thing and
therefore liable to be detained in custody by "Custodians", Custodians my only lawfully
hold custody of property and "things" not flesh and blood soul possessing being. Unless
this "presumptions" is only challenged by rejection of summons and/or at court, the
presumptions stands you are a thing and property and therefore lawfully able to be kept in
                                                  21
custody by custodians, Lawyers know this, but ignore it. "The rights of the individuals
are restricted only to the extent that they have been voluntarily surrendered by the
"citizenship to the agencies of government." The presumptions of Guilt, the presumptions
that as it is presumed to be private business meeting of the "Bar Guild", you are guilty
whetheryou plead"guilty", do not plead or plead "not guilty". Therefore unless you
either have previously prepared an affidavit of truth and motion to dismiss with extreme
prejudice onto the public record or call demurrer, then the presumptions is you are guilty
and the private bar Guild can hold you until a bond is posted from you. My lawyer knows
this but wishes to ignore this.

K.) This court prosecutor did notturn over exculpatory evidence. A Brady Primer:
Evidence that is favorable to the defendant (exculpatory) and could impact the outcome
of the defendant's case (material) is often called "Brady Material" because of the Seminal
1963 U.S. Supreme Court case. Brady v. Maryland. In that case the Supreme Court
established a rule that prosecutors must disclose "Brady Material" to the defense. The
failure to disclose such material is a "Brady Violation" a violation of the U.S.
Constitution. Through Brady and it's progeny, the Supreme Court has made clear that
"Brady Material" must be turned over to defense in a timely manner, whether the defense
request it ornot, and that a prosecutor's good faith efforts to comply do not shield the
state from a "Brady Violation". This includes not only affirmatively exculpatory evidence
but also impeachment evidence and any consideration a witness may receive. It also
includes evidence in possession of law enforcement, even if prosecutors themselves do
not possess it or even know about it.

L.) Ineffective assistance of Counsel. Orlando Salazar's lawyer's performance was so
ineffective that it deprived him of his constitutional right guaranteed b the Assistance of
Counsel Clause of the Sixth Amendment of the U.S Constitution. His lawyer failed to
inform Orlando of the direct consequences of a sentence. On July 9, 2009, Orlando
signed a waiver ofright to appeal. Orlando had to sign this part of a plea agreement with

                                             22
prosecutors, which is ground for ineffective assistance of counsel. It's very clear that an
attorney is not a lawyer; the lawyer is a learned counsel who advises. An attorney is one
who transfers a tenant's property, rights, allegiance, and titles. I do not have a right to an
attorney. I have a right to Assistance of Counsel, and that is anyone, I happen to believe
is competent to advise me in matters of law. Human beings must never retain or hire a
lawyer, a state officer of the court, to speak or file written documents for us. If I retain a
lawyer to represent me and speak in my place, I become "Non Compos Mentis", not
mentally competent, and I then become considered a ward of the court. I lose all my
rights and I will not be permitted to do anything herein. A lawyer cannot claim that you
have rights. I indicated I was standing upon the right of a lawyer not to disclose the
confidential communications of his clients. The Judge, before whom the matter was
heard, assured him that his rights would be protected. "The privilege against self-
incrimination is neither accorded tot the passive resistant, nor the person who is ignorant
of his rights, nor to one indifferent therein. It cannot be claimed by attorneys (lawyers) or
solicitors. It is valid only when insisted upon by belligerent claimant in person". An
attorney cannot go into a court room and claim that you have rights. This is ineffective
assistance of counsel.


M.) Sixmotions denied over the course of this trial. I never had an examination trial; I
never had a Motion for Discovery. I never had a motion to suppress evidence. I never had
a Bradymaterial. My writ of Habeas Corpus has been denied. Every motion I filed was
by me, because my lawyer never did theirjob. Many motions have been denied. Why? I
don't know


N.) The victim filed an affidavit of non-prosecution with the district clerk and prosecutor,
Affidavit never found on record, The victim Valerie Martinez filed a statement, of
Affidavit of non-prosecution with the District Clerk and with Richard Villarreal, the
prosecutor, The victim told the prosecutor that she put herselfin harms way and it was
the victims fault, not the defendants fault. This case should have been dismissed and

                                               23
never filed.


O.) This Court's prosecutor abused their power, by falsely making a State's Fifth
Amended Motion, when it's the State's Second Amended Motion. The State abandoned
Paragraphs 4 and 7-which is onthe states 4th and 5th amended M.T.R. Probation, but not
on the 2nd States Amended M.T.R., there was never a 3rd Amended M.T.R.. They made
it seem like Orlando Salazar, the defendantviolated probation or had it seem like this was
his 5th M.T.Rwhich in reality it was my 2nd M.T.R.. I want to know why the prosecutor
purposely did this. Ifthe state abandons Paragraph 4 and 7, then it goes to its Original
2nd Amended Motion. Correct?


P.} This Court proceeded when there was a Conflict of Interest. The Judge is an
administrator for the corporation known as STATE of TEXAS and is with the B.A.R.
Associations, the British Accredited Registry which are both private foreign corporations
and any lawyer the Judge may appoint me also works for the B.A.R. .. That is also
another Conflict of Interest. I ask the Court of Appeals to dismiss my case with prejudice.
How am I, Orlando Salazar entitled to a fair trial/hearing? When there is Conflict of
Interest, when the Judge represents the State, and the state is the plaintiff, then the Judge
represents a party in my case, isn't that a Conflict ofInterest. Judges do not enforce
statues and codes. Executive Administrators enforce states and codes. There have not
been any judges in America since 1789. There have just been administrators.

Q.) This Court used a Fictitious Plaintiff- What is a Fictitious Plaintiff? It's a person
appearing as a claimant with no right to do so. It's a person appearing in the writ,
complaint, orrecord as the plaintiff in a suit, and ofthe use ofhis name in it. It is a
contempt of court to sue in the name of a fictitious party.

R.) This Court violated mv due process of law.- The Constitution guarantee of due
process oflaw found in the Fifth and Fourteenth Amendments to the U.S Constitution
prohibits all levels ofgovernment from arbitrarily orunfairly depriving individuals of

                                              24
their basic constitutional rights to life, liberty, and property. This clause limits the powers
of the states, rather than those of the federal government. The Judge's arbitrary actions
violated Orlando's due process rights, and I would like the appeals courts to vacate my
conviction.


S.) This Court lacked and lacks jurisdiction to enforce judicial power. The fact that public
officials are not citizens, but rather foreign citizens, all of the cases must be dismissed
because the court lacked and lacksjurisdictionto enforce judicial power. The court is an
administrate court and not a criminal court., in other words no judicial power makes this
court an administrative court. Also this following act proves that this court is an
administrative agency: The Administrative Procedures Act, Title 5- Government
Organization and Employees Administrative Procedures Act part 1- the agencies
generally chapter 5 subchapter ii* administrative procedure 551. Definitions for the
purpose of this subchapter- *(1) "agency" means each authority of the Government of the
United States, whether or not it is within or subject to review by another agency,
Additionally," jurisdiction canbe challenged at any time, and the court cannot ignore
lack ofjurisdiction". There is no discretion to ignore lack ofjurisdiction. Ajudgment
rendered by a court without personal jurisdiction over the defendant is void. It is nullity.
"A court cannot confer jurisdiction where none existed and cannot make a void
proceeding valid. It is clear and well established law that a void order can be challenged
in any court". Defense of lack of jurisdiction over the subjectmatter may be raised at any
time, even on an appeal.    Jurisdiction, once challenged, cannot be assumed and must be
decided a universal principle as old as the law is that proceedings of a court without
jurisdiction are a nullity and its judgmenttherein without effect either on person or
property. Jurisdiction is fundamental and a Judgment rendered by a courtthat does not
have jurisdiction to hear is void ab initio. Thus, where a judicial tribunal has no
jurisdiction of the subject matter on which it assumes to act, it proceedings are absolutely
void in the fullest sense of the term. If any Tribunal (court) finds absence of proof of

                                               25
jurisdiction over a person and subject matter, the case must be dismissed. When a suit is
brought and determined in a court which has no jurisdiction in the matter, then it is said
to be coram non judice, and the Judgment is void. "Where there is no Jurisdiction there is
no Judge; the proceeding is as nothing. Such has been the law from the days of the
Marshalsea".


T.) This court violated mv Sovereign Human being. Sovereignty itself is course not
subjectto law, for it is the Author and source of law... A Sovereign is a private, non
resident, non-domestic, non-person, non-individual, Not subject to any real or imaginary
statutory regulations or quas; laws enacted by any state legislature whichwas created by
the people. I'm not a U.S. Citizen which is a fictitious entity, and has no rights:
"Therefore, the U.S citizens residing in one of the states of the union, are classified as
property and franchises of the federal government as an "individual entity a sovereign is
exempt from suit, not because of any formal conception or absolute theory, but on the
logical and practical ground that there can be no legal right as against the authority that
makes the law on which the right depends. The individual may stand upon his
constitutional rights as a citizen. He is entitled to carry on his private business in his own
way. His power to contract is unlimited. He owes no such duty (to submit his books and
papers for an examination) to the state, since he receives nothing therefrom, beyond the
protection of his life and property. His rights are such as existed by the law of the land
(common law) long antecedent to the organization of the state, and can only be taken
from him by due process of law, and in accordance with the constitution. Among his
rights are a refusal to incriminate himself, and the Immunity of himself and his property
from arrest of seizure except under a warrant of the law. He owes nothing to the public so
long as he does not trespass upon their rights. A PERSON in all caps is legal entity - a
trust, corporation partnership, association. I will not be fooled by my lawyer's statutory
word trickery if he/she says I'm a natural person. An adverb cannot charge the root
meaning of a word. Plain and simple, it is impossible to be a person. You are either a mail

                                              26
or woman- a living being. A person is dead entity and lawyer (attorney) may only
represent persons- commercial legal entities. Resident is the word term used to establish
jurisdiction in a state. Citizen is the word term used to establish jurisdiction in a federal
district. I remind the courts that they do not regulate any office of the Sovereign and that
their statues only apply to those state employees in legislative created offices.

U.) This court violated the color of law. If something is "color of law" then it is not law,
it only looks like law. Ifyou go to the website for the office of law Revision Counsel, you
will see that most of the titles of the United States code are "Prima facia" means At first
sight; onthe first appearance; onthe face of it; so far as can judge from the disclosure;
presumably; a fact presumed to be true unless disproved by some evidence to the
contrary. Prima facia and color oflaw both go hand in hand, because if a law isprima
facia evidence of the laws of the United States, that means it is color of law, by
definition. In otherwords the bureaucrat presumes that the law applies to you until you
defeat their presumptions. Color oflaw, and prima facia, and presumption are all
associated with admiralty maritime law courts. "Color" means an appearance, semblance,
or simulacrum, as distinguished from that which is real, a prima facia or apparent right.
Hence, a deceptive appearance, a plausible, assumed exterior, is concealing a lack of
reality; a disguise or pretext. "Colorable" means that whish is in appearance only, and
not inreality; what it purports to be, hence counterfeit feigned, having the appearance of
truth. "Color of law" means the appearance or semblance, without the substance, of legal
rights. Misuse ofpower, possessed byvirtue of state law and made possible only because
wrongdoer is clothed with authority of state is action taken under "color of law".

V.) This, court abused its discretion- Where a trial court must exercise discretion in
deciding a question; it must do so in a way that is not clearly against logic and the
evidence. An improvident exercise of discretion is an error of law and grounds for
reversing a decision on an appeal. The court must find that the evidence offered is

                                             27
relevant to the legal proceedings. Evidence that bears on a factual or legal issue at stake
in a controversy is considered relevant evidence. The courts abused its discretionby
admitting into evidence photographs withoutproof that it was authentic. Photographs
authenticity may be established by a witaess's personal observations that the photograph
accurately depicts who it purports to depict at the time the photograph was taken.
Ordinarily the photographer who took the picture is in the best position to provide such
testimony. A polite way of saying the trial Judge has made such a bad mistake ("clearly
against reason and evidence" or against established law) during trial or on ruling on a
motion and that a Orlando did not get a fair trial. I hope the court of Appeals will use a
finding of this abused as reason to reverse the previous courts result. Abuse of discretion
orjudge's mistakes includes not allowing an important witness to testify (victim).
Making improper comments, showing bias, or making rulings on evidence that deny a
person a chance to tell his or her side ofthe matter, or a side bench conference which was
not on record that may have gotten a third party to influence the Judge's decision. This
does not mean a trial or the Judge has to be perfect, but it does mean that the Judge's
actions were so far out of discretion because the evidence is legally and factually
insufficient to support this court's judgment.

W.) This court did no use findings offacts and conclusions oflaw. Any findings offact
that is a conclusion of law shall be deemed a conclusion of law.

X.) This court did not find facts alleged for determination of sufficiency to support
conviction. The court must be one of competent jurisdiction. Tojiave valid process, the
tribunal must be a creative of its constitution, in accord with the law of its creation, i.e.,
Article III Judge lacking any of the elements or portions thereof, (unless waived,
intentionally or unintentionally) all designed to ensure against further prosecution; It is
the defendants lawyer duty to inform the court of facts alleged for determination of
sufficiency to support conviction, should one be obtained. Otherwise there is no lawful
notice, and charge must be dismissed for failure to state an offense.

                                               28
                           SUMMARY OF THE ARGUMENT


 The Appellant, Orlando Salazar will argue that there was many "errors" placed at his
Bench Trial. Law has been twisted into a mechanism of oppression, and the order of due
process has been morphed into a means to streamline the process of extracting capital.
Lawis supposed to be a tool for the people to protect themselves nonviolently, against
anyone who infringes their freedom or violated their rights or property. If a Human being
cannot based upon a good faith belief, and sense of duty to claim and exercise rights. I
will use the Halls of Justice in the defense of freedom to secure justice for violations of
rights even against those who are agents of the state. When there aren't enough criminals
one criminalizes lawful activities via bills that become statutory rules, but only bind those
lawfully who are "in Contract". Through conventional wisdom and intimidation alone,
preying upon ignorance of the masses, lawful activities that are routine everyday rights
are not in themselves criminalized because the action itself criminalizing them is
unlawful, a crime itself. So in reality all such legislation is retroactively void ab initio to
the very begirining date it was enacted, impotent, as if it had never existed, unenforceable
by any court once the Human being learns and understands how it is that courts acquire
jurisdiction. Appellant has a meritorious defense to the cause of action alleged in this
case/appeal.




                                               29
                                      ARGUMENT


 My argument thru this appeal is the focus on specific things that happened during my
trial such as improper court rulings, improper testimony or even improper conduct of the
prosecutor and defense lawyer. The things are known as "error" if the error is bad
enough, I would like my appeal to result in a reversal, reduced sentence or even a
acquittal. The seriousness of my appeal is measured by how directly it affects my
"Rights" under the U.S. Constitution.

  Many mistakes were made at trial; my lawyer only preserved error under the
confrontation clause, under the 6th amendment but did not bring up anything about my
14th amendment or all other errors made at trial. I would like to argue about not receiving
the "Brady material", my Discovery, an examining trial, or even the proof of Corpus
Delicti. I have received my transcript ofthe trial but never received all the motions filed.
How am I supposed to have a successful appeal, when it's my right to have everything to
observe? This is the same situation that I getfrom all the lawyer I cease and desist or who
withdrawn from my case. I ask them to file motions and their reply was always the same.
"We don't want to get the D.A (District Attorney) mad". It's not my counsel's (lawyer)
duty to help the state over the finish line and hold me accountable. It's my counsel's duty
to win my case and hold the state accountable for its actions offraud placed incourt.

I, Orlando Salazar the appellant would like to argue a side bar discussion where a third
party had influenced the judge's decision of the improper testimony of Natalie
Rodriguez, Justin Boykin, and Deanna Garcia. When Deanna Garcia did my fingerprints,
my lawyer, Hardesty, told me go do it. When I came back Mr. Hardesty told me it was
voluntarily. I never would have consent. Natalie Rodriguez was repeating everything said
at my last M.T.R Hearing. I would appreciate if my appeal is reviewed and not frowned
upon. The notice ofAppeal and Appellant brief is a powerful tool for the unsuccessful
                                             30
litigant. It is the only vehicle for preserving evidence and rulings not captured in tae trial
court record so that it can be presented to tae court of appeals. I believe tae courts
improperly and prejudicially excluded evidence. An Affidavit of non-prosecution was
filed with the District clerk and D.A. Richard Villarreal. The affidavit was never found
on record. There has to be a fundamental principal of fairness in all legal matters, both
civil and criminal especially in tae courts.

  All legal procedures set by statute and court practice, including notice of rights, must be
followed for each individual so taat no prejudice or unequal treatment will result. While
somewhat indefinite tae term can be gauged by its aim to safeguardboth private and
public rights against unfairness.

  The arguments stated and errors presented thru tae Appellants Briefamounted to such a
denial of tae Appellant, Orlando Salazar's Constitutional rights as was reasonably
calculated to cause and probably did cause rendition of an improper judgment in this
case. Appellant, Orlando Salazar, has a meritorious defense to tae cause of action alleged
in this appeal thru his Appellants Brief.




                                               31
                                         PRAYER


 Appellant, Orlando Salazar prays to tae Honorable Judge of tae First District Court of
Appeals to set aside tae court's rulings arid finaljudgment dated February 19, 2015.

  Appellant prays to tae Honorable Judge to grant the appellant reliefof a Reduction of
Sentence, from six years to three years. Grant appellant a reversal of tae court ruling, to
where Appellant would not have a conviction, or Grant Appellant an Acquittal

  Appellant, Orlando Salazar, hereby states taat all of tae facts set out ontae above and
aforementioned Appellate Brief is true and correct.




                                             32
                             CERTIFICATE OF SERVICE


 As required by Texas Rule of Appellate Procedure 6.3 and 9.5 (b), (d), (e), I certify
taat I have served this document on all other parties which are listed below on
 bltLl\l^           as follows:

Ashley Knight
124 W. Beauregard
San Angelo, TX 76903
Attorney for the State of Texas
By: Hand-delivered or mail

Orlando Salazar, Appellant
C/O Tom Green County Jail
122 W. Harris
San Angelo, TX 76903

Court of Appeal, First District
301 Fannin Street
Houston, TX 77002-2066




                                            33
                         CERTIFICATE OF COMPLIANCE


 I certify pursuant to TRAP 9.4 (i) 3 taatthis document complies with said rule.
According to tae word count on word on tae Appellants spouse's computer, tae number
ofwords in tae Appellant brief filed by tae Appellant's wife is g,^?,?)       .Appellant
did not personally count tae words contained intae brief and can only certify to tae
numberreflected in the Appellants wife's word processing program.




                                            34
  I, Orlando Salazar, Hereby state that all ofthe facts set out on the above and aforementioned is
true and correct.
                                                                  Respectfully submitted,


                                                                5rlando Salazar # 56029
                                                                In Pfbpia Persona
                                                                122 W.Harris
                                                                San Angelo, Tx
    (^ynxy^c^.                                                  (325)227-1620




                                         2$
JTgfs




 3»   c   »   .c